DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/26/2021 is/are being considered by the examiner.
Claims 1-4, 6-11, 16-19 are pending:
Claims 5, 12-15, 20 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections have been fully considered. 
Applicant asserts that Bart (US 7,412,819) fails to disclose the relative bearing locations as claimed by the amendments to independent claims 1, 8, 18.
The office respectfully disagrees. Please see annotated Fig1 of Bart below. The low rotor radial bearing 80 is disposed axially forward of the high rotor thrust bearing 72, and the low rotor thrust bearing 81 disposed axially forward of the low rotor radial bearing 80. Further per the combination in the rejection of record; the low rotor towershaft 31 of Snow is disposed axially forward of a low rotor thrust bearing 81 of Bart.


    PNG
    media_image1.png
    120
    273
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    333
    media_image2.png
    Greyscale

Applicant asserts that the dependent claims are allowable based on the arguments directed towards the independent claims.
The office respectfully disagrees, and notes the above discussion regarding the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-11, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 4,062,186), in view of Hiscock (US 2,978,869) and Bart (US 7,412,819)
Claim 1
Snow discloses: 
“A power takeoff and gearbox system of a multi-spool gas turbine engine (Fig1/2), comprising: 
a high rotor towershaft (shaft 38) operably connected to and driven by a first spool of the multi-spool gas turbine engine (HP rotor 13); 
a first gearbox operably connected to the high rotor towershaft (bevel gearbox 37) to provide power to one or more high rotor driven accessory components (functional limitation. C1L14-18, explicitly discloses that the arrangement of Snow has engine accessory loads from aircraft accessories that are powered by the engine); 
a low rotor towershaft (shaft 31) operably connected to and driven by a second spool of the multi-spool gas turbine engine (LP rotor 12); and 
a second gearbox operably connected to the low rotor towershaft (bevel gearbox 32) to provide power to one or more low rotor driven accessory components (functional limitation. C1L14-18, explicitly ; 
wherein the high rotor towershaft extends through a first case of the multi-spool gas turbine engine (encasement best seen Fig1) and the low rotor towershaft extends through a second case of the multi-spool gas turbine engine (encasement best seen Fig1) axially forward of the first case (shaft 31 axially forward of shaft 38); and
…”
The limitations noted above are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Snow is silent to the low and high rotor towershaft are located a different angular positions about the central axis, Snow is also silent regarding the positioning of the high rotor towershaft relative to bearings as claimed.
Hiscock teaches (Fig2; C2L30-32,52-60) that it is known to locate low/high rotor towershafts 37/44 at different angular positions about an engine central longitudinal axis of the gas turbine engine.
Bart teaches (best seen Fig1 and annotated Fig1 below, intermediate casing 2, thrust bearings 81/72, high rotor shaft 73, low shaft 4, structural strut 30) that it is known to locate a high and low rotor radial/thrust bearing within the intermediate case. The low rotor radial bearing 80 is disposed axially forward of the high rotor thrust bearing 72, and the low rotor thrust bearing 81 disposed axially forward of the low rotor radial bearing 80. The office notes that it is well known that thrust bearings also carry at least some radial load.
The office is clearly indicating in the next office action that the common knowledge or well-known in the art statement above is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice, see MPEP 2144.03.C.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to determine the physical locations of shafts 31/38 of Snow as Snow depicts the positional relationships of shafts 31/38 merely schematically and is silent to a particular circumferential arrangement, and Hiscock teaches that it is known in the art to position low rotor towershafts and high rotor towershafts at different angular positions about an engine central longitudinal axis of the gas turbine engine, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select and locate bearings for the high and low shafts 12/13 of Snow as one of ordinary skill in the art would have to select and locate bearings for the high and low shafts in order to practice the disclosure of Snow, as Bart teaches that it is a known solution to locate radial/thrust bearings within the intermediate case and with the particular relative axial locations as corresponding to the claimed arrangement, and the resulting combination would result in the radial/thrust bearings being located relative to the high rotor towershaft of Snow in the same manner as claimed in the instant claim as this combination is the result of applying a known art solution from Bart to the lack of guidance of Snow.

    PNG
    media_image1.png
    120
    273
    media_image1.png
    Greyscale

Claim 2
The combination of Snow, Hiscock, and Bart, discloses: “The power takeoff and gearbox system of claim 1, wherein the second case is a fan inlet case of the multi-spool gas turbine engine (Snow: best seen Fig1).”
Claim 3
The combination of Snow, Hiscock, and Bart, discloses: “The power takeoff and gearbox system of claim 2, wherein the low rotor towershaft extends through a strut of the fan inlet case (Snow: best seen Fig1, see annotated rectangle).”

    PNG
    media_image3.png
    568
    804
    media_image3.png
    Greyscale

Claim 4
The combination of Snow, Hiscock, and Bart, discloses: “The power takeoff and gearbox system of claim 2, …”
The following limitations “… wherein the low rotor towershaft is accessible via removal of a nosecone of the multi-spool gas turbine engine (Fig1, shaft 31 capable of being accessible via the space caused by a removal of the nosecone structure)” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 6
The combination of Snow, Hiscock, and Bart, discloses: “The power takeoff and gearbox system of claim 1, further comprising a high rotor bevel gear and a high rotor bevel gear pinion to connect the high rotor towershaft to the first spool to drive rotation of the high rotor towershaft (Snow: bevel gearbox 37 is part of the shaft 38 drive connection).”
Claim 7
The combination of Snow, Hiscock, and Bart, discloses: “The power takeoff and gearbox system of claim 1, further comprising a low rotor bevel gear and a low rotor bevel gear pinion to connect the low rotor towershaft to the second spool to drive rotation of the low rotor towershaft (Snow: bevel gearbox 32 is part of the shaft 31 drive connection).”
Claim 8
The combination of Snow, Hiscock, and Bart, discloses: 
“A gas turbine engine (Snow: Fig1), comprising: 
a high speed spool (Snow: HP rotor 13); 
a low speed spool (Snow: LP rotor 12); and 
a power takeoff and gearbox system comprising (Snow: Fig1/2): 
a high rotor towershaft (Snow: shaft 38) operably connected to and driven by the high speed spool of the gas turbine engine (Snow: Fig1); 
a first gearbox operably connected to the high rotor towershaft (Snow: bevel gearbox 37) to provide power to one or more high rotor driven accessory components (Snow: functional limitation. C1L14-18, explicitly discloses that the arrangement of Snow has engine accessory loads from aircraft accessories that are powered by the engine); 
a low rotor towershaft (Snow: shaft 31) operably connected to and driven by the low speed spool of the gas turbine engine (Snow: Fig1); and 
a second gearbox operably connected to the low rotor towershaft (Snow: bevel gearbox 32) to provide power to one or more low rotor driven accessory components (functional limitation. Snow: C1L14-18, explicitly discloses that the arrangement of Snow has engine accessory loads from aircraft accessories that are powered by the engine); 
wherein the high rotor towershaft extends through a first case of the gas turbine engine (Snow: encasement best seen Fig1) and the low rotor towershaft extends through a second case of the gas turbine engine (Snow: encasement best seen Fig1) axially forward of the first case (Snow: shaft 31 axially forward of shaft 38); and 
wherein the low rotor towershaft and the high rotor towershaft reside at different angular positions about an engine central longitudinal axis of the gas turbine engine (Hiscock: Fig2; C2L30-32,52-60, low/high rotor towershafts 37/44)
wherein the first case is an intermediate case (Bart: Fig2, intermediate casing 2); and 
wherein the high rotor towershaft is disposed axially between a low rotor radial bearing and a high rotor thrust bearing (limitation is within the combination discussed in claim 1. Bart radial/thrust bearings 81/72 located within intermediate casing 2 near Snow labels 39/38/37 in order to support Snow low and high shafts 13/12), the low rotor radial bearing and the high rotor thrust bearing both disposed in the intermediate case (Bart: Fig2, radial/thrust bearings 81/72), the low rotor radial bearing disposed axially forward of the high rotor thrust bearing (Bart: annotated Fig1 above, low rotor radial bearing 80 is disposed axially forward of the high rotor thrust bearing 72); 
wherein the low rotor towershaft is disposed axially forward of a low rotor thrust bearing (limitation is within the scope of the combination discussed in claim 1. Snow’s low rotor shaft 31 is axially forward of low thrust bearing 81 of Bart), the low rotor thrust bearing disposed axially forward of the low rotor radial bearing (Bart: annotated Fig1 above, the low rotor thrust bearing 81 disposed axially forward of the low rotor radial bearing 80).”
The limitations noted above are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 9
The combination of Snow, Hiscock, and Bart, discloses: “The gas turbine engine of claim 8, wherein the second case is a fan inlet case (Snow: best seen Fig1).”
Claim 10
The combination of Snow, Hiscock, and Bart, discloses: “The gas turbine engine of claim 9, wherein the low rotor towershaft extends through a strut of the fan inlet case axially forward of a fan rotor blade (Snow: best seen Fig1, see annotated rectangle shown with discussion of Claim 3).”
Claim 11
The combination of Snow, Hiscock, and Bart, discloses: “The gas turbine engine of claim 9, …”
The following limitations “… wherein the low rotor towershaft is accessible via removal of a nosecone of the gas turbine engine (Snow: Fig1, shaft 31 capable of being accessible via the space caused by a removal of the nosecone structure)” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 16
The combination of Snow, Hiscock, and Bart, discloses: “The gas turbine engine of claim 8, further comprising a high rotor bevel gear and a high rotor bevel gear pinion to connect the high rotor towershaft to the first spool to drive rotation of the high rotor towershaft (Snow: bevel gearbox 37 is part of the shaft 38 drive connection).”
Claim 17
The combination of Snow, Hiscock, and Bart, discloses: “The gas turbine engine of claim 8, further comprising a low rotor bevel gear and a low rotor bevel gear pinion to connect the low rotor towershaft to the second spool to drive rotation of the low rotor towershaft (Snow: bevel gearbox 32 is part of the shaft 31 drive connection).”


(s) 1-2, 4, 6-9, 11, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eick (US 7,552,582) in view of Hiscock (US 2,978,869) and Bart (US 7,412,819).
Claim 1
Eick discloses: 
“A power takeoff and gearbox system of a multi-spool gas turbine engine (Fig2), comprising: 
a high rotor towershaft (shaft 264) operably connected to and driven by a first spool of the multi-spool gas turbine engine (HP spool 134); 
a first gearbox operably connected to the high rotor towershaft (gearbox 256) to provide power to one or more high rotor driven accessory components (functional limitation. C1L20-33, generators 258); 
a low rotor towershaft (LP shaft near label 262) operably connected to and driven by a second spool of the multi-spool gas turbine engine (LP spool 136); and 
a second gearbox operably connected to the low rotor towershaft (gearbox 252) to provide power to one or more low rotor driven accessory components (functional limitation. C1L20-33, generators 258); 
wherein the high rotor towershaft extends through a first case of the multi-spool gas turbine engine (shown schematically) and the low rotor towershaft extends through a second case of the multi-spool gas turbine engine (shown schematically) axially forward of the first case (LP shaft axially forward of shaft 264) ...”
The limitations noted above are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
https://www.merriam-webster.com/dictionary/at, definition 1, “used as a function word to indicate presence or occurrence in, on, or near”
Eick is silent to the low and high rotor towershaft are located a different angular positions about the central axis, and Eick is also silent regarding the positioning of the high rotor towershaft relative to bearings as claimed.
Hiscock teaches (Fig2; C2L30-32,52-60) that it is known to locate low/high rotor towershafts 37/44 at different angular positions about an engine central longitudinal axis of the gas turbine engine.
Bart teaches (best seen Fig1 and annotated Fig1 below, intermediate casing 2, thrust bearings 81/72, high rotor shaft 73, low shaft 4, structural strut 30) that it is known to locate a high and low rotor radial/thrust bearing within the intermediate case. The low rotor radial bearing 80 is disposed axially forward of the high rotor thrust bearing 72, and the low rotor thrust bearing 81 disposed axially forward of the low rotor radial bearing 80. The office notes that it is well known that thrust bearings also carry at least some radial load.
The office is clearly indicating in the next office action that the common knowledge or well-known in the art statement above is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice, see MPEP 2144.03.C.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to determine the physical locations of shafts 264/262 of Eick as Eick depicts the positional relationships of shafts 31/38 merely schematically and is silent to a particular circumferential arrangement, and Hiscock teaches that it is known in the art to position low rotor towershafts and high rotor towershafts at different angular positions about an engine central longitudinal axis of the gas turbine engine, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select and locate bearings for the high and low shafts of Eick as one of ordinary skill in the art would have to select and locate bearings for the high and low shafts in order to practice the disclosure of Eick, and Bart teaches that it is a known solution to locate radial/thrust bearings within the intermediate case and with the particular relative axial locations as corresponding to the claimed arrangement in a less schematic disclosure as compared to Eick, and the resulting combination would result in the radial/thrust bearings 

    PNG
    media_image1.png
    120
    273
    media_image1.png
    Greyscale

Claim 2
The combination of Eick, Hiscock, and Bart, discloses: “The power takeoff and gearbox system of claim 1, wherein the second case is disposed at a fan inlet case of the multi-spool gas turbine engine (Eick: best seen Fig2).”
Claim 4
The combination of Eick, Hiscock, and Bart, discloses: “The power takeoff and gearbox system of claim 2, …”
The following limitations “… wherein the low rotor towershaft is accessible via removal of a removable nosecone of the multi-spool gas turbine engine (Eick: LP shaft capable of being accessible via the space caused by a removal of the nosecone structure)” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see 
Claim 6
The combination of Eick, Hiscock, and Bart, discloses: “The power takeoff and gearbox system of claim 1, further comprising a high rotor bevel gear and a high rotor bevel gear pinion to connect the high rotor towershaft to the first spool to drive rotation of the high rotor towershaft (Eick: bevel gear interface best seen Fig2).”
Claim 7
The combination of Eick, Hiscock, and Bart, discloses: “The power takeoff and gearbox system of claim 1, further comprising a low rotor bevel gear and a low rotor bevel gear pinion to connect the low rotor towershaft to the second spool to drive rotation of the low rotor towershaft (Eick: bevel gear interface best seen Fig2).”
Claim 8
The combination of Eick, Hiscock, and Bart, discloses: 
“A gas turbine engine (Eick: Fig2), comprising: 
a high speed spool (Eick: HP spool 134); 
a low speed spool (Eick: LP spool 136); and 
a power takeoff and gearbox system comprising (Eick: Fig2): 
a high rotor towershaft (Eick: shaft 264) operably connected to and driven by the high speed spool of the gas turbine engine (Eick: Fig2); 
a first gearbox operably connected to the high rotor towershaft (Eick: gearbox 264) to provide power to one or more high rotor driven accessory components (functional limitation. Eick: C1L20-33, generators 258); 
a low rotor towershaft (Eick: LP shaft near label 262) operably connected to and driven by the low speed spool of the gas turbine engine (Eick: Fig2); and 
a second gearbox operably connected to the low rotor towershaft (Eick: gearbox 252) to provide power to one or more low rotor driven accessory components (functional limitation. Eick: C1L20-33, generators 258); 
wherein the high rotor towershaft extends through a first case of the gas turbine engine (Eick: shown schematically) and the low rotor towershaft extends through a second case of the gas turbine engine (Eick: shown schematically) axially forward of the first case (Eick: LP shaft axially forward of shaft 264); and 
wherein the low rotor towershaft and the high rotor towershaft reside at different angular positions about an engine central longitudinal axis of the gas turbine engine (Hiscock: Fig2; C2L30-32,52-60, low/high rotor towershafts 37/44)
wherein the first case is an intermediate case (Bart: Fig2, intermediate casing 2); and 
wherein the high rotor towershaft is disposed axially between a low rotor radial bearing and a high rotor thrust bearing (limitation is within the combination discussed in claim 1. Bart radial/thrust bearings 81/72 located within intermediate casing 2 around Eick’s high tower shaft 264 to support the high and low drive shafts of Eick), the low rotor radial bearing and the high rotor thrust bearing both disposed in the intermediate case (Bart: Fig2, radial/thrust bearings 81/72), the low rotor radial bearing disposed axially forward of the high rotor thrust bearing (Bart: annotated Fig1 above, low rotor radial bearing 80 is disposed axially forward of the high rotor thrust bearing 72); 
wherein the low rotor towershaft is disposed axially forward of a low rotor thrust bearing ((Eick: LP shaft axially forward of thrust bearing outlined by annotated box)), the low rotor thrust bearing disposed axially forward of the low rotor radial bearing (Bart: annotated Fig1 above, the low rotor thrust bearing 81 disposed axially forward of the low rotor radial bearing 80).”.”
The limitations noted above are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
https://www.merriam-webster.com/dictionary/at, definition 1, “used as a function word to indicate presence or occurrence in, on, or near”

    PNG
    media_image4.png
    194
    680
    media_image4.png
    Greyscale

Claim 9
The combination of Eick, Hiscock, and Bart, discloses: “The gas turbine engine of claim 8, wherein the second case is a fan inlet case (Eick: shown schematically).”
Claim 11
The combination of Eick, Hiscock, and Bart,discloses: “The gas turbine engine of claim 9, …”
The following limitations “… wherein the low rotor towershaft is accessible via removal of a nosecone of the gas turbine engine (Eick: LP shaft capable of being accessible via the space caused by a removal of the nosecone structure)” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 16
The combination of Eick, Hiscock, and Bart, discloses: “The gas turbine engine of claim 8, further comprising a high rotor bevel gear and a high rotor bevel gear pinion to connect the high rotor towershaft to the first spool to drive rotation of the high rotor towershaft (Eick: bevel gear interface best seen Fig2).”
Claim 17
The combination of Eick, Hiscock, and Bart, discloses: “The gas turbine engine of claim 8, further comprising a low rotor bevel gear and a low rotor bevel gear pinion to connect the low rotor towershaft to the second spool to drive rotation of the low rotor towershaft (Eick: bevel gear interface best seen Fig2).”

Claim 18-19 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Hiscock and Bart, and in further view of Blumer (US 2009/0212156).
Claim 18
Eick discloses: 
“…
each engine … including:
a power takeoff and gearbox system (Fig2) including: 
a high rotor towershaft (shaft 264) operably connected to and driven by a high speed spool (Fig2); 
a first gearbox operably connected to the high rotor towershaft (gearbox 264) to provide power to one or more high rotor driven accessory components (functional limitation. C1L20-33, generators 258); 
a low rotor towershaft (LP shaft near label 262) operably connected to and driven by a low speed spool (Fig2); 
wherein the high rotor towershaft of each engine extends through a first case (shown schematically) and the low rotor towershaft extends through a second case (shown schematically) axially forward of the first case (LP shaft axially forward of shaft 264);
… .”
The limitations noted above are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
https://www.merriam-webster.com/dictionary/at, definition 1, “used as a function word to indicate presence or occurrence in, on, or near”
Hiscock teaches: 
“… wherein the low rotor towershaft and the high rotor towershaft reside at different angular positions about an engine central longitudinal axis of the gas turbine engine (Fig2; C2L30-32,52-60, low/high rotor towershafts 37/44) …”
Bart teaches (best seen Fig1 and annotated Fig1 below, intermediate casing 2, thrust bearings 81/72, high rotor shaft 73, low shaft 4, structural strut 30) that it is known to locate a high and low rotor radial/thrust bearing within the intermediate case. The low rotor radial bearing 80 is disposed axially forward of the high rotor thrust bearing 72, and the low rotor thrust bearing 81 disposed axially forward of the low rotor radial bearing 80. The office notes that it is well known that thrust bearings also carry at least some radial load.
The office is clearly indicating in the next office action that the common knowledge or well-known in the art statement above is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice, see MPEP 2144.03.C.
Blumer teaches: 
“An aircraft (Fig1-3) comprising: 
an airframe (best seen Fig2); 
a first engine disposed at the airframe (engine 212); and 
a second engine disposed at the airframe (engine 214); 
each engine of the first engine and the second engine including:
	…
wherein the low rotor towershaft of each of the first engine and the second engine (shafts 226/227) extends to a power combining gearbox disposed between the first engine and the second engine (gearbox unit 232); and 
…”
Blumer further teaches, Para4-5 and Fig2, that combining gearbox systems of adjacent gas turbine engines results in smaller nacelle regions, and thus providing advantageous; 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to determine the physical locations of shafts 264/262 of Eick as Eick depicts the positional relationships of shafts 31/38 merely schematically and is silent to a particular circumferential arrangement, and Hiscock teaches that it is known in the art to position low rotor towershafts and high rotor towershafts at different angular positions about an engine central longitudinal axis of the gas turbine engine, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select and locate bearings for the high and low shafts of Eick as one of ordinary skill in the art would have to select and locate bearings for the high and low shafts in order to practice the disclosure of Eick, and Bart teaches that it is a known solution to locate radial/thrust bearings within the intermediate case and with the particular relative axial locations as corresponding to the claimed arrangement in a less schematic disclosure as compared to Eick, and the resulting combination would result in the radial/thrust bearings being located relative to the high rotor towershaft of Snow in the same manner as claimed in the instant claim as this combination is the result of substituting a known art solution from Bart to the less detailed art guidance of Eick, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blumer to combine low pressure gearbox systems of adjacent gas turbine engines to the arrangement of the combination of Eick, Hiscock, and Bart, in order to take advantage of reductions in drag, improved aerodynamics, reduced weight, reduced fuel costs, reduced manufacturing cost, and reduced operating costs as taught by Blumer.

    PNG
    media_image1.png
    120
    273
    media_image1.png
    Greyscale

Claim 19
The combination of Eick, Hiscock, Bart, and Blumer, discloses: “The aircraft of claim 18, wherein the high rotor towershaft of each of the first engine and the second engine extends through a fan inlet case of the respective first engine and second engine (Blumer: best seen Fig3, towershafts 226 extend through the fan inlet case of each of the first and second engine; Eick: Fig2, high towershaft 264 extends past outlet casing 114).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747